Exhibit 10.2

EXECUTION VERSION

TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”), dated
as of August 10, 2006, by and among Evercore Partners Inc., a Delaware
corporation (the “Corporation”), and each of the Partners from time to time
party hereto.

RECITALS

WHEREAS, the Partners hold partnership units (“Partnership Units”) in Evercore
LP, a limited partnership organized under the laws of Delaware (the
“Partnership”);

WHEREAS, the Partnership Units are exchangeable on a one-for-one basis for
shares of Class A common stock of the Corporation, par value $0.01 per share
(the “Shares”), as provided in the Certificate of Incorporation of the
Corporation, as amended or restated, and the Partnership Agreement, as amended
or restated;

WHEREAS, the Partnership, and each of its direct and indirect subsidiaries, will
have in effect an election under Section 754 of the Internal Revenue Code of
1986, as amended (the “Code”), for each Taxable Year in which an exchange of
Partnership Units for Shares occurs, which election is intended to result in an
adjustment to the tax basis of the assets owned by the Partnership (solely with
respect to the Corporation) at the time of an exchange of Partnership Units for
Shares (an “Exchange”) (such time, the “Exchange Date”) (such assets and any
asset whose tax basis is determined, in whole or in part, by reference to the
adjusted basis of any such asset, the “Original Assets”) by reason of such
Exchange and the receipt of payments under this Agreement;

WHEREAS, the income, gain, loss, expense and other Tax items of (i) the
Partnership solely with respect to the Corporation may be affected by the Basis
Adjustment (defined below) and (ii) the Corporation may be affected by the
Imputed Interest (as defined below); and

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Taxes of the Corporation.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Definitions. As used in this Agreement, the terms set forth in this Article I
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).



--------------------------------------------------------------------------------

“Advisory Firm” means accounting or law firm that is nationally recognized as
being expert in Tax matters and that is agreed to by the Equity Committee (as
defined in the Partnership Agreement).

“Advisory Firm Letter” shall mean a letter from the Advisory Firm stating that
the relevant schedule, notice or other information to be provided by the
Corporation to the applicable Partner and all supporting schedules and work
papers were prepared in a manner consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such schedule,
notice or other information is delivered to the applicable Partner.

“Agreed Rate” means LIBOR plus 200 basis points.

“Agreement” is defined in the preamble of this Agreement.

“Amended Schedule” is defined in Section 2.04(b) of this Agreement.

“Applicable Treasury Rate” means a rate equal to (1) if an Early Termination
Notice is delivered prior to the third anniversary of the date of this
Agreement, 5.36% or (2) the yield to maturity as of the date an Early
Termination Notice is delivered of United States Treasury securities with a
constant maturity (the “Applicable Maturity”) (as compiled and published in the
most recent Federal Reserve Statistical Release H 15 (519)) equal to (a) if such
Early Termination Notice is delivered on or after the third anniversary of the
date of this Agreement but prior to the fifth anniversary of the date of this
Agreement, 10 years, (b) if such Early Termination Notice is delivered on or
after the fifth anniversary of the date of this Agreement but prior to the
fifteenth anniversary of the date of this Agreement, the number of years from
the date such Early Termination Notice is delivered through the fifteenth
anniversary of the date of this Agreement, or (c) if such Early Termination
Notice is delivered on or after the fifteenth anniversary of the date of this
Agreement, two years. If there are no United States Treasury securities with a
constant maturity equal to the Applicable Maturity, the yield to maturity shall
be interpolated from the United States Treasury securities with constant
maturities that are most nearly longer than and shorter than the Applicable
Maturity.

“Basis Adjustment” means the adjustment to the tax basis of an Original Asset
under Sections 743(b) and 754 of the Code and comparable sections of state and
local tax laws (as calculated under Section 2.01 of this Agreement) as a result
of an Exchange and the payments made pursuant to this Agreement.

“Business Day” means any calendar day that is not a Saturday, Sunday or other
calendar day on which banks are required or authorized to be closed in the City
of New York or Mexico City.

“Code” is defined in the Recitals of this Agreement.

“Corporation” is defined in the Preamble of this Agreement.

“Corporation Return” means the federal Tax Return and/or state and/or local Tax
Return, as applicable, of the Corporation filed with respect to Taxes of any
Taxable Year.

 

2



--------------------------------------------------------------------------------

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state and local tax law, as applicable.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

“Early Termination Rate” means the Applicable Treasury Rate plus 300 basis
points.

“Exchange” is defined in the Recitals of this Agreement.

“Exchange Basis Schedule” is defined in Section 2.02 of this Agreement.

“Exchange Date” is defined in the Recitals of this Agreement.

“Expert” is defined in Section 7.09 of this Agreement.

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state and local
tax law with respect to the Corporation’s payment obligations under this
Agreement.

“IRS” means the United States Internal Revenue Service.

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).

“Market Value” shall mean the closing price of the Shares on the applicable
Exchange Date on the national securities exchange or interdealer quotation
system on which such Shares are then traded or listed, as reported by the Wall
Street Journal; provided that if the closing price is not reported by the Wall
Street Journal for the applicable Exchange Date, then the Market Value shall
mean the closing price of the Shares on the Business Day immediately preceding
such Exchange Date on the national securities exchange or interdealer quotation
system on which such Shares are then traded or listed, as reported by the Wall
Street Journal.

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.

 

3



--------------------------------------------------------------------------------

“Non-Stepped Up Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation using the same methods, elections,
conventions and similar practices used on the relevant Corporation Return, but
using the Non-Stepped Up Tax Basis instead of the tax basis of the Original
Assets and excluding any deduction attributable to the Imputed Interest.

“Original Assets” is defined in the Recitals of this Agreement.

“Partner” means the parties hereto other than the Corporation and each other
individual who from time to time executes a Joinder Agreement in the form
attached hereto as Exhibit A.

“Partnership” is defined in the Recitals of this Agreement.

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of Evercore LP dated as of August 7, 2006.

“Partnership Units” is defined in the Recitals of this Agreement.

“Payment Date” means any date on which a payment is made pursuant to this
Agreement.

“Person” means and includes any individual, firm, corporation, partnership
(including, without limitation, any limited, general or limited liability
partnership), company, limited liability company, trust, joint venture,
association, joint stock company, unincorporated organization or similar entity
or governmental entity.

“Proportionate Share” means an amount equal to a fractional share of the
transferring Partner’s Receivable, the numerator of which shall be the number of
Partnership Units that have been transferred to such transferee by the Partner
and the denominator of which shall be the total number of Partnership Units held
by the Partner as of the date of this Agreement.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Non-Stepped Up Tax Liability over the actual liability for Taxes of the
Corporation for such Taxable Year using the “with or without” methodology. If
all or a portion of the actual tax liability for Taxes for the Taxable Year
arises as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Benefit unless
and until there has been a Determination.

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of the Corporation over the Non-Stepped Up Tax
Liability for such Taxable Year using the “with or without” methodology. If all
or a portion of the actual tax liability for Taxes for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Detriment unless
and until there has been a Determination.

 

4



--------------------------------------------------------------------------------

“Receivable” of a Partner means such Partner’s rights, interests, and
entitlements hereunder as of the date of this Agreement.

“Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement.

“Schedule” means any of the Exchange Basis Schedule, Tax Benefit Schedule and
the Early Termination Schedule.

“Shares” is defined in the Recitals of this Agreement.

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.03 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of state or local tax law, as applicable, (and, therefore,
for the avoidance of doubt, may include a period of less than 12 months for
which a Tax Return is made) ending on or after the Exchange Date in which there
is a Basis Adjustment due to an Exchange.

“Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges measured with respect to net income or profits
and any interest, additions to Tax or penalties applicable or related to such
Tax.

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporation will have taxable income sufficient to fully
utilize the deductions arising from the Basis Adjustment and the Imputed
Interest during such Taxable Year, (2) the federal income tax rates and state
and local income tax rates that will be in effect for each such Taxable Year
will be those specified for each such Taxable Year by the Code and other law as
in effect on the Early Termination Date, (3) any loss carryovers generated by
the Basis Adjustment or the Imputed Interest and available as of the date of the
Early Termination Schedule will be utilized by the Corporation on a pro rata
basis from the date of the Early Termination Schedule through the twentieth
anniversary of the Exchange Date and (4) if an Early Termination is effected
prior to an Exchange of Partnership Units, clause (i) of Section 2.01 shall be
read to include the Market Value of the Shares and cash that would be
transferred if the Exchange occurred on the Early Termination Date.

 

5



--------------------------------------------------------------------------------

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

SECTION 2.01. Basis Adjustment. The Corporation and the applicable Partner agree
that, as a result of an Exchange, the Corporation’s basis in the applicable
Original Assets shall be increased by the excess, if any, of (i) the Market
Value of the Shares and cash transferred to the applicable Partner pursuant to
the Exchange plus the amount of payments received pursuant to this Agreement
over (ii) the Corporation’s share of the basis of the Original Assets
immediately after the Exchange attributable to the Partnership Units exchanged
as provided in Section 743(b) of the Code and the Treasury Regulations
promulgated thereunder. For the avoidance of doubt, payments made under this
Agreement shall not be treated as resulting in a Basis Adjustment to the extent
such payments are treated as Imputed Interest.

SECTION 2.02. Exchange Basis Schedule. Within 45 calendar days after the filing
of the U.S. federal income tax return of the Corporation for each Taxable Year
in which any Exchange has been effected, the Corporation shall deliver to the
applicable Partner a schedule (the “Exchange Basis Schedule”) that shows, in
reasonable detail, for purposes of Taxes, (i) the actual unadjusted tax basis of
the Original Assets as of each applicable Exchange Date, (ii) the Basis
Adjustment with respect to the Original Assets as a result of the Exchanges
effected in such Taxable Year, calculated in the aggregate, (iii) the period or
periods, if any, over which the Original Assets are amortizable and/or
depreciable and (iv) the period or periods, if any, over which each Basis
Adjustment is amortizable and/or depreciable.

SECTION 2.03. Tax Benefit Schedule. Within 45 calendar days after the filing of
the U.S. federal income tax return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall provide to the applicable Partner a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Schedule will become final
as provided in Section 2.04(a) and may be amended as provided in Section 2.04(b)
(subject to the procedures set forth in Section 2.04(b)).

SECTION 2.04. Procedures, Amendments

(a) Procedure. Every time the Corporation delivers to the applicable Partner an
applicable Schedule under this Agreement, the Corporation shall also (x) deliver
to the applicable Partner schedules and work papers providing reasonable detail
regarding the preparation of the Schedule and an Advisory Firm Letter supporting
such Schedule and (y) allow the applicable Partner reasonable access to the
appropriate representatives at the Corporation and the Advisory Firm in
connection with a review of such Schedule. The applicable Schedule shall become
final and binding on all parties unless the applicable Partner, within 30
calendar days after receiving an Exchange Basis Schedule or

 

6



--------------------------------------------------------------------------------

amendment thereto or 10 calendar days after receiving a Tax Benefit Schedule or
amendment thereto, provides the Corporation with notice of a material objection
to such Schedule made in good faith. If the parties, negotiating in good faith,
are unable to successfully resolve the issues raised in such notice within 60
calendar days, if with respect to an Exchange Basis Schedule, or 30 calendar
days, if with respect to a Tax Benefit Schedule, after such Schedule was
delivered to the applicable Partner, the Corporation and the applicable Partner
shall employ the Reconciliation Procedures as described in Section 7.09 of this
Agreement.

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the applicable Partner, (iii) to comply with the Expert’s determination under
the Reconciliation Procedures, (iv) to reflect a material change in the Realized
Tax Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year,
(v) to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (such schedule, an “Amended
Schedule”); provided, however, that such a change under clause (i) attributable
to an audit of a Tax Return by an applicable Taxing Authority shall not be taken
into account on an amended Schedule unless and until there has been a
Determination with respect to such change.

ARTICLE III

TAX BENEFIT PAYMENTS

SECTION 3.01. Payments

(a) Payments. Within five (5) calendar days of a Tax Benefit Schedule delivered
to an applicable Partner becoming final, the Corporation shall pay to the
applicable Partner for such Taxable Year the Tax Benefit Payment determined
pursuant to Section 3.01(b). Each such Tax Benefit Payment shall be made by wire
transfer of immediately available funds to a bank account of the applicable
Partner previously designated by such Partner to the Corporation. For the
avoidance of doubt, no Tax Benefit Payment shall be made in respect of estimated
tax payments, including, without limitation, federal income tax payments.
Notwithstanding anything herein to the contrary, in no event shall payments to
an applicable Partner under this Agreement exceed an amount to be determined on
the Exchange Date as agreed to by the Corporation and the applicable Partner.

(b) A “Tax Benefit Payment” means an amount, not less than zero, equal to 85% of
the Corporation’s Realized Tax Benefit, if any, for a Taxable Year, increased
by, (1) interest calculated at the Agreed Rate from the due date (without
extensions) for filing the

 

7



--------------------------------------------------------------------------------

Corporation Return with respect to Taxes for such Taxable Year and (2) the
amount of the excess Realized Tax Benefit reflected on an Amended Tax Benefit
Schedule for a previous Taxable Year over the Realized Tax Benefit (or Realized
Tax Detriment (expressed as a negative number)) reflected on the Tax Benefit
Schedule for such previous Taxable Year; and decreased by, (3) an amount equal
to the Corporation’s Realized Tax Detriment (expressed as a negative number) (if
any) for any previous Taxable Year, and (4) the amount of the excess Realized
Tax Benefit reflected on a Tax Benefit Schedule for a previous Taxable Year over
the Realized Tax Benefit (or Realized Tax Detriment (expressed as a negative
number)) reflected on the Amended Tax Benefit Schedule for such previous Taxable
Year; provided, however, that the amounts described in 3.01(b)(2), (3) and
(4) shall not be taken into account in determining a Tax Benefit Payment
attributable to any Taxable Year to the extent of such amounts were taken into
account in determining any Tax Benefit Payment in a preceding Taxable Year.

SECTION 3.02. No Duplicative Payments. It is intended that the above provisions
will not result in duplicative payment of any amount (including interest)
required under this Agreement.

SECTION 3.03. Pro Rata Payments. For the avoidance of doubt, to the extent the
Corporation’s deduction with respect to the Basis Adjustment is limited in a
particular Taxable Year, the limitation on the deduction shall be taken into
account for each applicable Partner on a pro rata basis relative to the total
amount of deductions with respect to the aggregate Basis Adjustments for all of
the applicable Partners.

ARTICLE IV

TERMINATION

SECTION 4.01. Early Termination of Agreement. The Corporation may terminate this
Agreement with respect to some or all of the Partnership Units held (or
previously held and exchanged) by the applicable Partner at any time by paying
to the applicable Partner the Early Termination Payment; provided that the
Corporation terminates this Agreement for a proportional amount of the relevant
Partnership Units (whether or not exchanged for Shares) held by each Partner;
provided, further, that the Corporation may not terminate this Agreement prior
to the fifth anniversary of the date of this Agreement except in the event of a
Change of Control (as such term is defined in the Partnership Agreement). Upon
payment of the Early Termination Payment by the Corporation, neither the
applicable Partner nor the Corporation shall have any further payment
obligations under this Agreement in respect of such Partner, other than for any
(a) Tax Benefit Payment agreed to by the Corporation and the applicable Partner
as due and payable but unpaid as of the Early Termination Notice and (b) Tax
Benefit Payment due for the Taxable Year ending with or including the date of
the Early Termination Notice (except to the extent that the amount described in
clause (b) is included in the Early Termination Payment).

SECTION 4.02. Early Termination Notice. If the Corporation chooses to exercise
its right of early termination under Section 4.01 above, the Corporation shall
deliver to the applicable Partner notice of such intention to exercise such
right (“Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) specifying the Corporation’s intention to

 

8



--------------------------------------------------------------------------------

exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment. The applicable Early Termination Schedule shall
become final and binding on all parties unless the applicable Partner, within 10
calendar days after receiving the Early Termination Schedule thereto provides
the Corporation with notice of a material objection to such Schedule made in
good faith. If the parties, negotiating in good faith, are unable to
successfully resolve the issues raised in such notice within 30 calendar days
after such Schedule was delivered to the applicable Partner, the Corporation and
the applicable Partner shall employ the Reconciliation Procedures as described
in Section 7.09 of this Agreement.

SECTION 4.03. Payment upon Early Termination. (a) Within three calendar days
after agreement between the applicable Partner and the Corporation of the Early
Termination Schedule, the Corporation shall pay to the applicable Partner an
amount equal to the Early Termination Payment. Such payment shall be made by
wire transfer of immediately available funds to a bank account designated by the
applicable Partner.

(b) The “Early Termination Payment” as of the date of an Early Termination
Schedule shall equal the present value, discounted at the Early Termination
Rate, of all Tax Benefit Payments that would be required to be paid by the
Corporation to the applicable Partner beginning from the Early Termination Date
assuming the Valuation Assumptions are applied.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

SECTION 5.01. Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the applicable Partner under this
Agreement (an “Exchange Payment”) shall rank subordinate and junior in right of
payment to any principal, interest or other amounts due and payable in respect
of any obligations in respect of indebtedness for borrowed money of the
Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu with all current or future unsecured obligations of the Corporation that
are not Senior Obligations.

SECTION 5.02. Late Payments by the Corporation. The amount of all or any portion
of an Exchange Payment not made to the applicable Partner when due under the
terms of this Agreement shall be payable together with any interest thereon,
computed at the Agreed Rate and commencing from the date on which such Exchange
Payment was due and payable.

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

SECTION 6.01. Partner Participation in the Corporation’s Tax Matters. Except as
otherwise provided herein, the Corporation shall have full responsibility for,
and sole discretion over, all Tax matters concerning the Corporation, including
without limitation the preparation, filing or amending of any Tax Return and
defending, contesting or settling any issue pertaining to Taxes. Notwithstanding
the foregoing, the Corporation shall notify the applicable Partner of, and keep
the applicable Partner reasonably informed with respect to the portion of any
audit of

 

9



--------------------------------------------------------------------------------

the Corporation by a Taxing Authority the outcome of which is reasonably
expected to affect the applicable Partner’s rights and obligations under this
Agreement, and shall provide to the applicable Partner reasonable opportunity to
provide information and other input to the Corporation and its advisors
concerning the conduct of any such portion of such audit; provided, however,
that the Corporation shall not be required to take any action that is
inconsistent with any provision of the Partnership Agreement.

SECTION 6.02. Consistency. Unless there is a Determination to the contrary, the
Corporation and the applicable Partner agree to report and cause to be reported
for all purposes, including federal, state and local Tax purposes and financial
reporting purposes, all Tax-related items (including without limitation the
Basis Adjustment and each Tax Benefit Payment) in a manner consistent with that
specified by the Corporation in any Schedule required to be provided by or on
behalf of the Corporation under this Agreement. In the event that an Advisory
Firm is replaced with another firm acceptable to the Corporation and the
applicable Partner, such replacement Advisory Firm shall be required to perform
its services under this Agreement using procedures and methodologies consistent
with the previous Advisory Firm, unless otherwise required by law or the
Corporation and the applicable Partner agree to the use of other procedures and
methodologies.

SECTION 6.03. Cooperation. The applicable Partner shall (a) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter.

ARTICLE VII

SECTION 7.01. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

if to the Corporation, to:

Evercore Partners Inc.

55 East 52nd Street

43rd Floor

New York, NY 10055

 

10



--------------------------------------------------------------------------------

Attention: Chief Financial Officer

Facsimile Number: (212) 857-3101

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Joshua F. Bonnie, Esq.

Facsimile Number: (212) 455-2502

if to the applicable Partner, to:

Evercore Partners Inc.

55 East 52nd Street

43rd Floor

New York, NY 10055

Attention: Chief Financial Officer

Facsimile Number: (212) 857-3101

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

SECTION 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 7.03. Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

SECTION 7.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

SECTION 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other

 

11



--------------------------------------------------------------------------------

provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

SECTION 7.06. Successors; Assignment; Amendments. No Partner may assign this
Agreement to any person without the prior written consent of the Corporation;
provided, however, that, to the extent Partnership Units are effectively
transferred in accordance with the terms of the Partnership Agreement, the
Proportionate Share of the transferring Partner’s Receivable shall automatically
be assigned to the transferee of such Partnership Units and the transferee shall
automatically become bound hereby, and such transferee shall execute this
Agreement.

No amendment to this Agreement shall be effective unless it shall be in writing
and signed by the Corporation and the Partners.

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

SECTION 7.07. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

SECTION 7.08. Resolution of Disputes.

(a) Any and all disputes which are not governed by Section 7.09 and which cannot
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) shall be
finally settled by arbitration conducted by a single arbitrator in New York in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the dispute fail to agree on the
selection of an arbitrator within ten (10) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Corporation may bring
an action or special proceeding in any court of competent jurisdiction for the

 

12



--------------------------------------------------------------------------------

purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Partner (i) expressly consents
to the application of paragraph (c) of this Section 7.08 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporation as such Partner’s agent for service of process in connection with
any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Partner of any such service of process,
shall be deemed in every respect effective service of process upon the Partner
in any such action or proceeding.

(c)

(i) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.08, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) (i) of this Section 7.08 and
such parties agree not to plead or claim the same.

SECTION 7.09. Reconciliation. In the event that the Corporation and the
applicable Partner are unable to resolve a disagreement within the relevant
period designated in this Agreement, the matter shall be submitted for
determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to both parties. The Expert shall be
employed by a nationally recognized accounting firm or a law firm (other than
the Advisory Firm), and the Expert shall not, and the firm that employs the
Expert shall not, have any material relationship with either the Corporation or
the applicable Partner or other actual or potential conflict of interest. The
Expert shall resolve any matter relating to the Exchange Basis Schedule or an
amendment thereto within 30 calendar days and shall resolve any matter relating
to a Tax Benefit Schedule or an amendment thereto within 15 calendar days, in
each case after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement is due or any Tax Return
reflecting the subject of a disagreement is due, such payment shall be made on
the date prescribed by this Agreement and such Tax Return may be filed as
prepared by

 

13



--------------------------------------------------------------------------------

the Corporation, subject to adjustment or amendment upon resolution. The costs
and expenses relating to the engagement of such expert or amending any Tax
Return shall be borne by the party who did not have the prevailing position, or
if a compromise is reached by the Corporation and the applicable Partner, the
costs and expenses shall be borne equally by the parties. The Expert shall
determine which party prevails. The determinations of the Expert pursuant to
this Section 7.09 shall be binding on the Corporation and the applicable Partner
absent manifest error.

SECTION 7.10. Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation are required to deduct and withhold with respect to the making of
such payment under the Code, or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the applicable Partner.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and each Partner have duly executed this
Agreement as of the date first written above.

 

EVERCORE PARTNERS INC. By  

/s/ Austin M. Beutner

Name:   Austin M. Beutner Title:   President and Co-Chief Executive Officer
Address:  

c/o Evercore Partners Inc.

55 East 52nd Street, 43rd Floor

New York, New York 10055

 

15



--------------------------------------------------------------------------------

ROGER C. ALTMAN

By:

 

/s/ Roger C. Altman

A&N ASSOCIATES L.P.

By:

 

/s/ Jurate Kazickas

Name:

 

Jurate Kazickas

Title:

 

General Partner

ROGER C. ALTMAN 1997 FAMILY

LIMITED PARTNERSHIP

By:

 

/s/ Jurate Kazickas

Name:

 

Jurate Kazickas

Title:

 

Managing General Partner

THE ROGER C. ALTMAN 2005 GRANTOR

RETAINED ANNUITY TRUST

By:

 

/s/ Roger C. Altman

Name:

 

Roger C. Altman

AUSTIN M. BEUTNER

By:

 

/s/ Austin M. Beutner

BEUTNER FAMILY 2001 LONG-TERM TRUST

By:

 

/s/ Austin M. Beutner

Name:

 

Austin M. Beutner

THE AUSTIN M. BEUTNER 2005 GRANTOR

RETAINED ANNUITY TRUST

By:

 

/s/ Austin M. Beutner

Name:

 

Austin M. Beutner

 

16



--------------------------------------------------------------------------------

 

CIARA A. BURNHAM

By:

 

/s/ Ciara A. Burnham

PHILIPPE CAMUS

By:

 

/s/ Philippe Camus

JOHN T. DILLON

By:

 

/s/ John T. Dillon

RICHARD P. EMERSON

By:

 

/s/ Richard P. Emerson

ADAM FRANKEL

By:

 

/s/ Adam Frankel

SAUL GOODMAN

By:

 

/s/ Saul Goodman

GIL HA

By:

 

/s/ Gil Ha

WILLIAM O. HILTZ

By:

 

/s/ William O. Hiltz

JONATHAN A. KNEE

By:

 

/s/ Jonathan A. Knee

 

17



--------------------------------------------------------------------------------

 

TIMOTHY G. LALONDE

By:

 

/s/ Timothy G. Lalonde

GAIL LANDIS

By:

 

/s/ Gail Landis

M. SHARON LEWELLEN

By:

 

/s/ M. Sharon Lewellen

EDUARDO G. MESTRE

By:

 

/s/ Eduardo G. Mestre

NEERAJ MITAL

By:

 

/s/ Neeraj Mital

THE NEERAJ MITAL 1997 INSURANCE TRUST

By:

 

/s/ John R. Varughese

Name:

 

John R. Varughese

Title:

 

Trustee

SANGAM PANT

By:

 

/s/ Sangam Pant

MICHAEL J. PRICE

By:

 

/s/ Michael J. Price

KATHLEEN G. REILAND

By:

 

/s/ Kathleen G. Reiland

 

18



--------------------------------------------------------------------------------

 

WILLIAM C. REPKO

By:

 

/s/ William C. Repko

BRIAN ROBERTS

By:

 

/s/ Brian Roberts

JANE SADOWSKY

By:

 

/s/ Jane Sadowsky

WILLIAM A. SHUTZER

By:

 

/s/ William A. Shutzer

DAVID WEZDENKO

By:

 

/s/ David Wezdenko

JANE WHEELER

By:

 

/s/ Jane Wheeler

DAVID YING

By:

 

/s/ David Ying

PEDRO CARLOS ASPE ARMELLA

By:

 

/s/ Pedro Aspe

PASPRO TRUST

By:

 

/s/ Javier Bernstein Iturbide

Name:

 

Javier Bernstein Iturbide

Title:

 

Investment Trustee

 

19



--------------------------------------------------------------------------------

 

FIDEICOMISO F/1475

By:

 

/s/ HD Guadalupe Terreros Barros

Name:

 

HD Guadalupe Terreros Barros

Title:

 

Trust Delegate on Behalf Fideicomiso F/1475

JANESANCO, S. DE R.L.

By:

 

/s/ Sergio Sánchez García

Name:

 

Sergio Sánchez García

Title:

 

Legal Representative

SUDARTE, S. DE R.L.

By:

 

/s/ Hugo Garza

Name:

 

Hugo A. Garza Medina

Title:

 

Legal Representative

APORTELA, S. DE R.L.

By:

 

/s/ Maria Eugenia Biana Escalera

Name:

 

Maria Eugenia Biana Escalera

ADMINISTRADORA HDI, S. DE R.L. DE C.V.

By:

 

/s/ Armando Jorge Marcos Penilla

Name:

 

Armando Jorge Marcos Penilla

Title:

 

Legal Representative

ANROSALE, S. DE R.L.

By:

 

/s/ Antonio Souza

Name:

 

Antonio Souza

 

20



--------------------------------------------------------------------------------

 

AUGUSTO ARELLANO OSTOA

By:

 

/s/ Augusto Arellano Ostoa

ANTONIO BASSOLS ZALETA

By:

 

/s/ Antonio Bassols Zaleta

TRUSTEES OF THE ADAM B. FRANKEL 2006 TRUST

By:

 

/s/ Adam B. Frankel

Name:

 

Adam B. Frankel

Title:

 

Investment Trustee

TRUSTEES OF THE JONATHAN ARYE KNEE 2006 TRUST

By:

 

/s/ Jonathan Arye Knee

Name:

 

Jonathan Arye Knee

Title:

 

Investment Trustee

TRUSTEES OF THE JOHN TERRANCE DILLON 2006 TRUST

By:

 

/s/ John Terrence Dillon

Name:

 

John Terrence Dillon

Title:

 

Investment Trustee

TRUSTEES OF THE GAIL S. LANDIS 2006 TRUST

By:

 

/s/ Gail S. Landis

Name:

 

Gail S. Landis

Title:

 

Investment Trustee

TRUSTEES OF THE NEERAJ MITAL 2006 TRUST

By:

 

/s/ Neeraj Mital

Name:

 

Neeraj Mital

Title:

 

Investment Trustee

 

21



--------------------------------------------------------------------------------

 

TRUSTEES OF THE WILLIAM O. HILTZ 2006 TRUST

By:

 

/s/ William O. Hiltz

Name:

 

William O. Hiltz

Title:

 

Investment Trustee

TRUSTEES OF THE M. SHARON LEWELLEN 2006 TRUST

By:

 

/s/ M. Sharon Lewellen

Name:

 

M. Sharon Lewellen

Title:

 

Investment Trustee

TRUSTEES OF MESTRE 2006 EVERCORE GRAT

By:

 

/s/ Eduardo G. Mestre

Name:

 

Eduardo G. Mestre

Title:

 

Trustee

TRUSTEES OF PRICE 2006 EVERCORE GRAT

By:

 

/s/ Michael J. Price

Name:

 

Michael J. Price

Title:

 

Trustee

 

22



--------------------------------------------------------------------------------

Exhibit A

FORM OF

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder letter to the Tax
Receivable Agreement, dated as of [                    ], 2006 (the
“Agreement”), among Evercore Partners Inc., a Delaware corporation (the
“Corporation”), and each of the Partners from time to time party thereto.
Capitalized terms used but not defined in this Joinder Agreement shall have
their respective meanings as defined in the Agreement. This Joinder Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York. In the event of any conflict between this Joinder Agreement or the
Agreement, the terms of this Joinder Agreement shall control.

The undersigned hereby agrees that the undersigned hereby joins and enters into
the Agreement having acquired Partnership Units in the Partnership. By signing
and returning this Joinder Agreement to the Corporation at 55 East 52nd Street,
43rd Floor, New York, NY 10055, Attention: Chief Financial Officer, the
undersigned accepts and agrees to be bound by and subject to all of the terms
and conditions of and agreements of a Partner contained in the Agreement, with
all attendant rights, duties and obligations of a Partner thereunder. The
parties to the Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Agreement by the undersigned
and, upon receipt of this Joinder Agreement by the Corporation, the signature of
the undersigned set forth below shall constitute a counterpart signature to the
signature page of the Agreement.

 

Name:_______________________________________________________________________
Address for Notices:      With copies to:

 

    

 

 

    

 

 

    

 

 

    

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date set forth below.

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

Accepted:

EVERCORE PARTNERS INC.

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

(Signature Page to Joinder Agreement to Tax Receivable Agreement)